Citation Nr: 1745598	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include as due to exposure to asbestos and/or exposure to contaminants in the water supply at Camp Lejeune.  

2.  Entitlement to an annual clothing allowance for the 2016 calendar year.  


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to August 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (lung condition), and an August 2016 decision of the Veterans Health Administration (2016 clothing allowance).  

The Board notes that although a March 2014 report of general information indicates that the Veteran requested a Travel Board hearing, he subsequently withdrew his request for a hearing in a May 2016 statement.  Therefore, with respect to the issue of entitlement to service connection, the Board considers the Veteran's request for a Board hearing withdrawn.  38 C.F.R. § 20.702(e) (2016).  

The issue of entitlement to an annual clothing allowance for the 2017 calendar year has been raised by the record in a July 2017 VA Form 10-8678, Application for Annual Clothing Allowance, but it does not appear to have been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of entitlement to an annual clothing allowance for the 2016 calendar year is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current lung condition that initially manifested in service or is otherwise etiologically related to his active military service, to include exposure to asbestos and/or exposure to contaminants in the water supply at Camp Lejeune.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice concerning the Veteran's service connection claim, by letter, in October 2010, February 2011, and April 2011.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment and personnel records, post-service medical treatment records, literature regarding Camp Lejeune, and lay statements have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In general, a VA examination is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or that a certain disease manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See, e.g., McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

While the Board acknowledges that the Veteran has not been afforded a VA examination pertaining to his claimed lung condition, the Board nevertheless finds that a VA examination is not necessary to render a decision as to his claim.  As will be explained in further detail below, there is no competent and credible medical evidence of a current disability or persistent or recurrent symptoms of a disability.  Thus, a VA examination or medical opinion is not necessary to adjudicate a claim for service connection, where, as here, there is no indication of a disability that might be associated with service.  See McClendon, 20 Vet. App. at 81.  

As neither the Veteran nor his representative have identified any additional relevant evidence concerning this claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Veterans who, during active service, had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1952, and ending on December 31, 1987, shall be presumed to have been exposed to contaminants in the water supply during such service, unless there is affirmative evidence of non-exposure.  38 C.F.R. § 3.307(a)(7)(iii).  "Contaminants in the water supply" means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R. § 3.307(a)(7)(i).  If a veteran was exposed to contaminants in the water supply at Camp Lejeune during the prescribed period, certain enumerated diseases shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree at any time after service and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  38 C.F.R. §§ 38 C.F.R. §§ 3.307(a)(7)(ii), 3.309(f).  These enumerated diseases are kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  38 C.F.R. § 3.309(f)(1)-(8).  Finally, exposure to contaminants in the water supply at Camp Lejeune constitutes an "injury" for purposes of VA benefits.  38 C.F.R. § 3.307(a)(7)(iv).  

There is no specific statutory or regulatory guidance with respect to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  E.g., Ennis v. Brown, 4 Vet. App. 523, 527 (1993) (citing Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988)).  The United States Court of Appeals for Veterans Claims has indicated that VA is to analyze a claim for service connection for asbestosis or an asbestos-related disability under the administrative guidelines set forth in the DVB Circular.  See Ennis, 4 Vet. App. at 527; McGinty v. Brown, 4 Vet. App. 428, 433 (1993); see also Ashford v. Brown, 10 Vet. App. 120, 124 (1997).  The information and instructions contained in the DVB Circular were subsequently included in a 1997 version of VA's M21-1 Adjudication Procedure Manual ("M21-1"), and in a 2000 opinion, VA's General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  The aforementioned provisions of the M21-1 have been rescinded and reissued as amended in revised versions of the M21-1.  The most recent revisions regarding claims for service connection for asbestos-related diseases can be found in Part IV of the M21-1.  See, e.g., VBA Manual M21-1, IV.ii.1.I.3, IV.ii.2.C.2 (last accessed October 11, 2017).  

The M21-1 provides that inhalation of asbestos fibers and/or particles can result in fibrosis, tumors, pleural effusions, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  See VBA Manual M21-1, IV.ii.2.C.2.b.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See VBA Manual M21-1, IV.ii.2.C.2.g.  

To establish entitlement to compensation based on exposure to asbestos, there must be evidence of in-service asbestos exposure and a diagnosed disability that has been associated with in-service asbestos exposure.  See VBA Manual M21-1, IV.ii.1.I.3.a.  In reviewing claims alleging asbestos-related disabilities, VA must determine whether military records demonstrate evidence of asbestos exposure in service, in addition to whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure, while keeping in mind latency and exposure factors.  See VBA Manual M21-1, IV.ii.2.C.2.h.  The latent period of development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of the disease.  See VBA Manual M21-1, IV.ii.2.C.2.f (adding that exposure may have been direct or indirect, and that the extent and duration of exposure is not a factor).  As to occupational exposure, some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work or manufacturing, demolition of old buildings, carpentry, and construction.  See VBA Manual M21-1, IV.ii.2.C.2.d.  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a lung condition on account of exposure to asbestos while stationed at Camp Lejeune, or, in the alternative, exposure to the contaminated water supply at Camp Lejeune.  

The Veteran's service treatment records contain no diagnoses of, or treatment pertaining to, any lung conditions.  At his January 1983 medical examination on entrance into service, the Veteran denied any respiratory symptoms and was clinically evaluated as normal.  A June 1987 chest X-ray that was taken on account of a clavicle fracture indicates that the Veteran's chest way normal.  In his July 1987 report of medical history on separation from service, the Veteran denied any history of respiratory symptoms.  In the corresponding report of medical examination, the Veteran was clinically evaluated as normal, with the exception of identifying body marks, scars, or tattoos.  There were no defects or diagnoses pertaining to his lungs or respiratory system.  

The Veteran's military personnel records indicate that he was stationed at Camp Lejeune for more than thirty days during his active military service.  Additionally, a February 1985 Asbestos Medical Surveillance Program Questionnaire indicates that the Veteran denied having been exposed to asbestos dust, dust during rip-out operations, or other asbestos dust operations, or having worked with asbestos or asbestos products, both prior to, and following, his military service.  The Board notes that it appears that the Veteran initially circled "uncertain" with respect to asbestos exposure during his military service, but this was crossed out.  The Veteran indicated that his total exposure to asbestos in years was zero, and that he had served in his job for one year.  The questionnaire noted that breathing asbestos dust may be hazardous to health and that all personnel who had been significantly exposed to asbestos were to be included in an Asbestos Medical Surveillance Program.  The questionnaire also indicated that personnel in selected jobs were being surveyed to determine if they should be included in the Asbestos Medical Surveillance Program.  

Following service, notes from an April 2005 physical examination at S.J.M.H. indicate that with respect to the Veteran's pulmonary system, breath sounds were equal, and there were no rales, rhonchi, or wheezing.  

An August 2010 VA stomach conditions examination report from the Iowa City VA Health Care System includes a X-ray report pertaining to the Veteran's chest that was taken for purposes of considering the Veteran's overall lung and heart health.  According to the X-ray report, the Veteran's lungs were fully-expanded and clear, and the pleural surfaces were smooth.  The impression was no acute disease.  

An October 2010 VA primary care note indicates that on a review of systems, the Veteran reported generally good health.  On physical examination, his lungs were clear to auscultation with good effort, and there were no wheezes, rhonchi, or rales.  

In his October 2010 claim for service connection for a lung condition, the Veteran wrote that he lived in the barracks at Camp Lejeune from 1984 to 1986 and that the rooms were contaminated with asbestos.  He reported that he remembered signing a statement affirming that he was aware of the fact that asbestos was in his living quarters.  According to the Veteran, since being exposed to asbestos, he had shortness of breath and difficulty breathing at times, and he occasionally experienced a "dry crackling sound" while breathing.  

In a November 2010 statement regarding being stationed at Camp Lejeune, the Veteran wrote that he inhaled asbestos while living in the barracks and that he was now experiencing shortness of breath.  The Veteran noted that according to chest X-rays done at the Iowa City VA Health Center, it looked as if there was scarring on his lungs.  The Veteran maintained that during this time at Camp Lejeune, his duties included cleaning the barracks on a weekly basis, which involved wiping down the pipes and ceiling, which was insulated by asbestos, and that he "kn[e]w that the asbestos was disturbed by such cleaning."  

A May 2011 VA primary care note provides that a review of systems was negative for chest pain or discomfort, cough, expectoration, or shortness of breath.  On physical examination, the Veteran's lungs were clear to auscultation, and there were no wheezes, crackles, or rales.  

According to a July 2011 VA otolaryngology consult on account of a possible polyp that was seen on a CT-scan of the Veteran's sinuses, the Veteran reported sinus infections three to four times per year and difficulty with long bouts of sneezing.  He indicated that he worked around a lot of dust and/or dirt and that on rinsing out his nose with water, a lot of particulate matter would come out of his nose.  The Veteran's heart and lungs were examined and were normal.  The impression was rhinitis/sinusitis, and it was noted that the Veteran also likely had either irritative nasal turbinate swelling due to exposure at work to particulate matter, or, an element of allergic rhinitis.  

In his September 2011 notice of disagreement, the Veteran wrote that he signed a form regarding asbestos exposure and that he remembered having to constantly sweep asbestos off the floor while stationed at Camp Lejeune.  

In a November 2011 statement, the Veteran detailed that he had been exposed to asbestos while living in the barracks at Camp Lejeune, and that while he did not have cancer, he had been experiencing shortness of breath, coughing, and phlegm/mucus discharge.  The Veteran noted that he remembered signing a letter stating that he was made aware of the asbestos in the barracks.  

In a July 2012 statement, the Veteran noted that during his time at Camp Lejeune, he consumed contaminated drinking water and bathed in it on a daily basis.  He concluded that he suffered many side effects from being exposed to the contaminated water.  He listed several illnesses that he was currently experiencing, none of which involved the respiratory system.  

VA primary care treatment records dated between August 2014 and December 2015 indicate that on a review of systems, there was no shortness of breath or cough.  On physical examination, clear breath sounds were heard bilaterally, respirations were unlabored, and there were no rales, rhonchi, or wheezes.  

Throughout the course of the appeal, the Veteran has submitted several articles regarding water contamination at Camp Lejeune.  In April 2010, the Veteran submitted 2009 newsletters from watersurvivors.com regarding the Marine Corps' failure to disclose a contract with the National Academies of Science, which had released a report stating that scientific evidence did not link polluted water at Camp Lejeune to illnesses suffered by thousands of residents who had lived on base, and referencing the Caring for Camp Lejeune Veterans Act of 2009.  He also submitted a 2010 article from jdnews.com, which included a timeline of Camp Lejeune water contamination, in addition to a 2010 article from enctoday.com regarding a breast cancer study that included former Camp Lejeune residents.  A November 2014 article from the Agency for Toxic Substances & Disease Registry provides that reported health problems from exposure to TCE, PCE, benzene, and vinyl chloride include lung cancer.  In June 2016, the Veteran submitted an article regarding neurobehavioral/cognitive effects of drinking water at Camp Lejeune.  

	Legal Analysis

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Shedden, 381 F.3d at 1167.  Thus, without competent evidence of a current disability, service connection cannot be granted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  See, e.g., Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Existence of a current disability must be shown by competent medical evidence.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).

With respect to the required Shedden element of a current disability, the weight of the evidence of record is against a finding that a chronic lung condition currently exists or has existed at any time during the course of the appeal.  

Crucially, based on a review of medical treatment records dated during the course of the appeal, there is no objective medical evidence that tends to suggest that the Veteran has a current lung condition, to include asbestosis.  As documented above, review of the Veteran's systems have been negative for symptoms such as chest pain or discomfort, cough, expectoration, or shortness of breath, and physical examinations of the Veteran's pulmonary system have consistently revealed breath sounds that are clear to auscultation or otherwise normal, and have been negative for wheezes, rhonchi, crackles, or rales.  Moreover, an August 2010 X-ray of the Veteran's chest indicates that there was no acute disease, that the Veteran's lungs were fully-expanded and clear, and that the pleural surfaces were smooth.  

The Board recognizes the Veteran's lay testimony of record and acknowledges that the Veteran is indeed competent to offer statements regarding observable symptomatology, such as shortness of breath, difficulty breathing, and coughing.  See Barr, 21 Vet. App. 303; Layno, 6 Vet. App. at 469-70.  However, in this regard, the Board finds that the objective medical evidence of record raises significant doubt with respect to the Veteran's reported symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Although the Veteran has maintained that he has experienced symptoms such as shortness of breath, coughing, and difficulty breathing since his claimed exposure to asbestos during service, the contemporaneous and objective medical evidence of record indicates otherwise.  See id.; Curry v. Brown, 7 Vet. App. 59, 67-68 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  

For instance, as detailed above, there is no indication that the Veteran complained of any respiratory-related symptoms during service, and a June 1987 chest X-ray indicated no abnormalities.  Additionally, on separation from service, the Veteran denied any history of respiratory symptoms on separation from service, and the examining physician noted no respiratory-related defects or diagnoses.  Moreover, treatment records since 2005 reveal normal breath sounds and provide no indication that the Veteran complained of symptoms such as shortness of breath, coughing, or difficulty breathing.  On the contrary, reviews of the Veteran's systems have been negative for factors such as chest pain or discomfort, cough, expectoration, or shortness of breath.  Additionally, while the Veteran maintained that a chest X-ray from the Iowa City VA Health Center appeared to indicate scarring on his lungs, the August 2010 chest X-ray report from that facility provides that there was no acute disease, that the Veteran's lungs were fully-expanded and clear, and that the pleural surfaces were smooth.  The Board acknowledges that the absence of confirmatory contemporaneous records, alone, does not preclude establishing service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (2006).  However, given reviews of systems being negative for relevant symptoms, contemporaneous medical records indicate conflicting statements made by the Veteran regarding his pulmonary system.  See Caluza, 7 Vet. App. at 511; Curry, 7 Vet. App. at 67-68.  Furthermore, the objective medical evidence is devoid of any indication of pulmonary symptoms or abnormalities.  See Caluza, 7 Vet. App. at 511.  On the contrary, the Veteran's lungs have been clear to auscultation, and there were no abnormalities noted on his August 2010 chest X-ray.  As such, the Veteran's lay assertions do not constitute competent and credible evidence of a current lung condition, nor do they tend to suggest that a medical examination is warranted or necessary to decide the instant claim.  See Buchanan, 451 F.3d at 1336-37; McClendon, 20 Vet. App. at 84-86.  

Thus, despite the Veteran's contentions regarding experiencing symptoms such as shortness of breath, coughing, and difficulty breathing since service, the weight of the evidence is against a finding that he has had a chronic lung condition at any time during the course of the appeal.  In the absence of any current disability, service connection cannot be granted, and the Veteran's claim must fail.  See Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1332; Gilpin v. Brown, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Furthermore, even if the Board were to assume, for the purpose of this decision, that the Veteran has a current lung condition, the preponderance of the evidence is against a finding that it is related to an in-service event, injury, or disease.  

As for the Veteran's assertion that his claimed disability is due to in-service asbestos exposure, his military occupational specialty (MOS) was geodetic surveyor, which is not identified in the M21-1 as an MOS that involves minimal, probable, or highly probable exposure to asbestos during service.  See VBA Manual M21-1, IV.ii.1.I.3.d.  Additionally, there is no indication that this MOS involved mining, milling, work in shipyards, insulation work or manufacturing, demolition of old buildings, carpentry, or construction, which are some of the major occupations that involve exposure to asbestos.  See VBA Manual M21-1, IV.ii.2.C.2.d.  The Veteran also denied occupational exposure to asbestos in the February 1985 questionnaire.  Finally, even if the Veteran might have been exposed to asbestos in the barracks at Camp Lejeune, there is no evidence of record which tends to suggest that his claimed condition is related to such exposure.  Attributing a pulmonary condition to asbestos exposure requires specialized training and is beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his claimed disability.  See 38 C.F.R. § 3.159(a)(1); Layno, 6 Vet. App. at 469-70.  While the Veteran has indicated continuity of symptomatology since his claimed exposure to asbestos, for the reasons detailed above, the objective medical evidence of record indicates otherwise.  Additionally, based on the July 2011 VA otolaryngology consult, he was working around a lot of dust and/or dirt which was likely causing irritative upper respiratory swelling, and which also suggests that the Veteran's claimed lung condition might be due to post-service occupational factors.  

With respect to contaminated water at Camp Lejeune, the record reflects that the Veteran served at Camp Lejeune for more than thirty days during the relevant period, and as such, it is presumed that the Veteran was exposed to contaminants in the water supply.  See 38 C.F.R. § 3.307(a)(7)(iii).  However, there is no basis for presumptive service connection on account of such exposure, as there is no indication that the Veteran has one of the presumptive conditions set forth in the applicable regulations.  See 38 C.F.R. § 3.309(f)(1)-(8).  Moreover, even though such exposure constitutes an "injury" for purposes of VA benefits, there is no basis for awarding service connection on account of such exposure where, as here, there is no evidence that tends to suggest that the claimed condition is due to, or otherwise the result of, such exposure.  38 C.F.R. § 3.307(a)(7)(iv).  As a lay witness, determining a possible relationship between a pulmonary disorder and the chemicals found in the drinking water at Camp Lejeune is beyond the Veteran's purview and requires specialized training.  See Jandreau, 492 F.3d at 1377.  As such, the Veteran's lay assertions do not constitute competent evidence regarding the etiology of his claimed lung condition.  See 38 C.F.R. § 3.159(a)(1).  Additionally, although the Veteran has submitted articles detailing multiple conditions that have been associated with exposure to the contaminants in the water supply at Camp Lejeune, the only specified pulmonary disorder was lung cancer.  However, there is no indication in the record that the Veteran has been diagnosed with lung cancer, and as noted above, the Veteran has denied having lung cancer.  

Finally, the Veteran has not asserted, nor does the record otherwise reflect, that his claimed lung condition is etiologically related to any other in-service event, injury, or disease.  As detailed above, the Veteran's service treatment records contain no indication that he was diagnosed with, or treated for, any lung condition during service.  Additionally, for the reasons set forth above, the record is against a finding of continuity of symptomatology sufficient to warrant entitlement to service connection.  Thus, even if the Board were to assume, for the purposes of this decision, that the element of a current disability has been met, the evidence of record weighs against a finding that such disability is etiologically related to the Veteran's active military service, to include claimed in-service exposure to asbestos and/or presumed exposure to contaminants in the water supply at Camp Lejeune.  In addition, a VA examination or opinion is neither warranted nor necessary to decide the claim.  See 38 C.F.R. § 3.159; McClendon, 20 Vet. App. at 84-86.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the Veteran's claim of entitlement to service connection for a lung condition must therefore be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a lung condition is denied.  


REMAND

The Veteran's claim for an annual clothing allowance for the 2016 calendar year must be remanded to the AOJ so that it may issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a timely notice of disagreement is filed).  In an August 2016 decision, the Veteran was denied entitlement to an annual clothing allowance for the 2016 calendar year.  The Veteran filed a notice of disagreement with this decision in September 2016.  As it does not appear that the AOJ has issued an SOC with respect to this issue, a remand is necessary for the AOJ to issue an SOC to the Veteran so that he may perfect any appeal of this issue by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Accordingly, the case is REMANDED for the following action:

Issue an SOC pertaining to the issue of entitlement to an annual clothing allowance for the 2016 calendar year.  The Veteran is advised that the Board will only exercise appellate jurisdiction over this claim if he perfects a timely appeal of it.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


